United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 5, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-11125
                         Summary Calendar



MYRIAM ROCIO MONTOYA DUQUE,

                                     Petitioner-Appellant,

versus

VIRGINIA VAN BUREN, Warden, Federal Medical Center Carswell,

                                     Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:04-CV-222-Y)
                       --------------------

Before   WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant   Myriam   Rocio   Montoya   Duque,    federal

prisoner # 60224-079, was convicted of conspiracy with intent to

distribute cocaine and was sentenced to 168 months of imprisonment.

She appeals the district court’s denial of her 28 U.S.C. § 2241

petition challenging the determination that she is not eligible for

early release under 18 U.S.C. § 3621(e).        Duque contends that

prison officials were required to notify her immediately of any

change in her eligibility for early release.           She argues that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prison officials were not authorized to revoke her eligibility for

early release based on a disciplinary violation that occurred three

years before.      Duque concedes that the Bureau of Prison’s Program

Statement 3550.10, which requires, inter alia, compliance with the

disciplinary rules governing the possession and use of alcohol and

drugs, is reasonable.     She asserts, however, that the statement in

this provision that “[a]n inmate shall lose his or her provisional

early release date immediately if the DHO/UDC finds the inmate,

pursuant to an incident report, to have: *Used or possessed alcohol

or drugs . . .” imposes a temporal requirement that limits the

Bureau of Prison’s authority to change an inmate’s eligibility

status.     She    contends   that   the   failure   to   comply   with   this

requirement is a due process violation.

     Duque also asserts in her reply brief that she is innocent of

the disciplinary violation that is the basis for the denial of her

eligibility for early release.         Duque has abandoned her challenge

to the disciplinary charge, however, as she did not raise this

issue in her initial brief.          See Cinel v. Connick, 15 F.3d 1338,

1345 (5th Cir. 1994).

     Duque has not shown that any delay in the change in her

eligibility status under 18 U.S.C. § 3621(e) is a violation of

federal or constitutional law entitling her to remain eligible for

early release.      See Rublee v. Fleming, 160 F.3d 213, 216-17 (5th

Cir. 1998).       Accordingly, the judgment of the district court is

AFFIRMED.

                                       2